DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1 and 7 and cancelled claims 5, 6 and 8 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    640
    725
    media_image1.png
    Greyscale

Navid

    PNG
    media_image2.png
    899
    789
    media_image2.png
    Greyscale
 
Fig. 17 and 19 of Navid


    PNG
    media_image3.png
    857
    435
    media_image3.png
    Greyscale

Fig. 8 of Griffin


    PNG
    media_image4.png
    702
    832
    media_image4.png
    Greyscale


Fig. 1B of Moxon

Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navid (US20080150480) in view of Emslie (US20130154566) in view of Moxon (US 20160074756) in view of Griffin (US D537807).
 As to claim 1, Navid discloses a dual charging station for game controllers (Fig. 16-22 Element 510 [0094]), comprising: 
a base (Fig. 17,524); and 
two power adapters (Fig. 17,516 [0094]);
wherein the base is configured for connecting a power supply (Fig. 22, [0106] power adapter) and is provided with a circuit board therein (Fig. 22, showing the circuit within charger 510.  Navid does not specifically state that the circuit components within charger 510 is on a circuit board. However it would be obvious to one of ordinary skill in the art to place the electrical components of Navid (520,521,548 and 546) on a circuit board in order to structurally secure the electrical components and ensure a reliable connection between the circuits).
Navid further discloses two grooves spaced apart are provided at a top of the base (Fig. 17, recess 530 [0103]); 
a quick plug is provided at a bottom surface of each of the two grooves (Fig. 17, contacts 520 [0103]); and 
the circuit board is electrically connected to the quick plug (Fig. 22, [0106] the charging station 510 is capable of supplying the power received from a power supply to the accessory device 526 through the electrical contacts 520. It is well known to one of ordinary skill in the art that a circuit board comprises conductive traces in order to transfer electrical signals from one component to another (Ex. From power supply 546 to contacts 52). Therefore, one of ordinary skill in the art can see that Navids quick plug/ contacts 520 is electrically connected to the circuit board); 
the two power adapters are inserted into the two grooves, respectively (Fig. 16-17 [0101] adapters 516 drop-fit,  push-fit, press-fit, or snap-fit into docking bays 512, 514); 
a quick socket (Fig. 19, electrical leads 522 [0094]) is provided at a bottom surface of the power adapter (Fig. 19B adapter 516); 
a charging plug is provided at a top of the power adapter (Fig. 17,542 [0099]); and 
the quick plug (Fig. 17 contacts 520) is plugged into the quick socket corresponding to the quick plug (Fig. 17, When the adapters 516 are placed into the recesses 530, electrical leads 522 (see FIG. 19B) on the bottom side of the adapters 516 contact the electrical contacts 520 in the recesses 530. [0096]). 
Navid further discloses a rail groove that extends along a direction perpendicular to a longitudinal direction of the base is provided at a top surface of the power adapter (rail groove identified above in Fig. 17 of Navid extends in a direction perpendicular to a longitudinal direction of the base), and the charging plug facing upward is vertically provided on a bottom surface of the rail groove (Fig. 17 connector 542 as charging plug); 
the charging plug is arranged in a line along an axial direction of the rail groove on the bottom surface of the rail groove (Examiner interprets “axial direction”  as “along a direction pointing along a radius from the center of an object, or perpendicular to a curved path” (See Fig. 17 of Navid where charging port 542 positioned within the concave portion extends along an axis perpendicular to its curved path); and the charging plug is able to be plugged into a charging port of the game controller ([0099] 542 configured to connect to the power input port of the accessory device to be charged. In one embodiment, the connector 542 is a male mini-USB connector adapted to connect to a female mini-USB connector on a hand-held controller for a video game console).

 detachably inserted into the two grooves.
Emslie teaches the two power adapters are detachably inserted ([0016] [0036] and Fig. 1 cradles 14 can be detachably affixed).
It would have been obvious to a person of ordinary skill in the art to modify the power adapters of Navid to be detachably inserted into the two grooves, so that different cradles can be attached to the chassis to recharge different devices as taught by Emslie [0016].
Navid in view of Emslie does not disclose/teach:
 an earphone plug is further provided at the bottom surface of the rail groove of the power adapter; nor
the earphone plug is arranged in a line along an axial direction of the rail groove on the bottom surface of the rail groove; nor 
the earphone plug is configured to be inserted into an earphone port of the game controller.
However as admitted by the Applicant (See pg. 25 of remarks) and as seen in Fig. 1B of Moxon above “most of common game controllers are provided with an earphone port” (Fig. 1B of Moxon showing headphone jack 165 adjacent to recharging plug 170 in game console 100).
Further, Griffin teaches an earphone plug is further provided at the bottom surface of a docking bay of a power adapter (Fig. 1 and 8 above showing an earphone plug adjacent to a connector port that mates with an electronic device)
It would be obvious to one of ordinary skill in the art to modify Navid’s power 
Therefore one of ordinary skill in the art can see that the earphone plug adjacent to the charging port to be inserted into the game controller’s earphone jack, as taught by Moxon in view of Griffin, will position the earphone plug at the bottom surface of Navid’s rail groove and arranged in a line along the rail groove’s axial direction identified above.
As to claim 7, Navid in view of Emslie in view of Moxon in view of Griffin teaches the dual charging station of claim 1, the two rail grooves extend in parallel with each other (Fig. 17 of Navid). 
Navid in view of Emslie in view of Moxon in view of Griffin does not teach wherein an arrangement order of the charging plug and the earphone plug on one power adapter is opposite to that on the other power adapter.
However it would have been obvious to one of ordinary skill in the art to arrange the order of the charging plug and the earphone plug of one power adapter to be opposite to that of the other power adapter in order to make it easier for the user to consistently place the controllers in the same position on the charging base regardless of base orientation (Ex. the user knows that the buttons on the controller always face inward and/or towards each other when controllers are placed on the charger) and as such would make it easier for a user to connect the controllers to the charger.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navid (US 20080150480) in view of Emslie (US 20130154566) in view of Moxon (US 20160074756) in view of Griffin (D537807) In view of Kim et al (KR101251316B1) note: Examiner uses Kim KR101251316B1 to make the rejection but point to the translation to clarify position).
As to claim 2, Navid in view of Emslie in view of Moxon in view of Griffin teaches the dual charging station of claim 1.
Navid in view of Emslie in view of Moxon in view of Griffin does not disclose/teach wherein a first magnetic sheet is provided in the base and is located under each of the two grooves; a second magnetic sheet is provided on the bottom surface of each of the two power adapters; and the second magnetic sheet and the first magnetic sheet opposite to each other are attracted. 
Kim teaches wherein a first magnetic sheet is provided in the base (magnets 130); a second magnetic sheet is provided on the bottom surface the adapter (Fig. 3 magnets 210); and the second magnetic sheet and the first magnetic sheet opposite to each other are attracted ([0024] The magnetic terminal 210 is formed on one surface of the main body 201 and is magnetically coupled to the magnetic power terminal 130).
It would have been obvious to a person of ordinary skill in the art to modify the base of Navid to include a first magnetic sheet located under each of the two grooves, a second magnetic sheet is provided on the bottom surface of each of the two power adapters; and the second magnetic sheet and the first magnetic sheet opposite to each other are attracted, in order to simplify the coupling structure of the adapter and the battery charger as taught by Kim (pg. 2).
As to claim 3, Navid in view of Emslie in view of Moxon in view of Griffin in view the dual charging station of claim 2. 
Navid in view of Emslie in view of Moxon in view of Griffin does not disclose/teach wherein the bottom surface of each of the two grooves is provided with a plurality of blind holes spaced apart and open upward; the first magnetic sheet is provided on a bottom surface of each of the plurality of blind holes; the second magnetic sheet is a magnetic cylinder provided on the bottom surface of each of the two power adapters, and a bottom of the magnetic cylinder is located in the blind hole corresponding to the magnetic cylinder. 
Kim teaches wherein the bottom surface of each of the two grooves is provided with a plurality of blind holes spaced apart and open upward (Fig. 2 of Kim holes housing magnets 130); the first magnetic sheet is provided on a bottom surface of each of the plurality of blind holes (Fig. 2-3); the second magnetic sheet is a magnetic cylinder provided on the bottom surface of the charging device (Fig. 3 magnetic cylinder 210), and a bottom of the magnetic cylinder is located in the blind hole corresponding to the magnetic cylinder ([0024] The magnetic terminal 210 is formed on one surface of the main body 201 and is magnetically coupled to the magnetic power terminal 130).
It would have been obvious to a person of ordinary skill in the art to modify the base of Navid wherein the bottom surface of each of the two grooves is provided with a plurality of blind holes spaced apart and open upward; the first magnetic sheet is provided on a bottom surface of each of the plurality of blind holes; the second magnetic sheet is a magnetic cylinder provided on the bottom surface of each of the two power adapters, and a bottom of the magnetic cylinder is located in the blind hole corresponding to the magnetic cylinder, in order to 
As to claim 4, Navid in view of Emslie in view of Moxon in view of Griffin in view of Kim teaches the dual charging station of claim 3, wherein two blind holes in each of the two grooves (Fig. 2 of Kim holes housing magnets 130).
 Navid in view of Emslie in view of Moxon in view of Griffin in view of Kim does not disclose/teach wherein two blind holes in each of the two grooves are respectively arranged on both sides of the quick plug in a direction that is perpendicular to an arrangement direction of the quick plug.
However, absent an objective showing of criticality regarding the claimed arrangement of the blind holes with respect to the quick plug, it would have been obvious to one of ordinary skill in the art as a matter of design choice to arrange the blind holes on both sides of the quick plug in a direction that is perpendicular to an arrangement direction of the quick plug in order to optimize the stability of the adapter when coupled to the charging base.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navid (US 20080150480) in view of Emslie (US 20130154566) in view of Moxon (US 20160074756) in view of Griffin (D537807) in view of Xiao (US20140340029) as evident by Deng (US 2020  0147502).
As to claim 9, Navid in view of Emslie in view of Moxon in view of Griffin teaches the dual charging station of claim 1. 
Navid in view of Emslie in view of Moxon in view of Griffin does not disclose/teach wherein a bottom surface of the base is provided with an anti-slip pad respectively at four corners. 
XIAO teaches wherein a bottom surface of the base is provided with a pad respectively at four corners ([0013] supporting seats 40).
It would have been obvious to a person of ordinary skill in the art to modify the bottom surface of Navid to be provided with an anti-slip pad respectively at four corners, in order to support the base as taught by XIAO [0015].
Xiao does not specifically state that the pads are “anti-slip” pads. However it would be obvious to one of ordinary skill in the art for the pads to be anti-slip in order to stabilize and support the game console as evident by Deng [0035].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navid (US 20080150480) in view of Emslie (US 20130154566) in view of Moxon (US 20160074756) in view of Griffin (D537807) in view of Xiao (US20140340029) 
As to claim 10, Navid in view of Emslie in view of Moxon in view of Griffin teaches the dual charging station of claim 1, wherein a side wall of the base is provided with two charging indicator lights electrically connected to the circuit board (The LED assemblies 550, 552 [0104] and Fig. 16, 22 of Navid); each of the two charging indicator lights is configured to indicate a charging state of the corresponding power adapter ([0104] and Fig. 16, 22).
Navid in view of Emslie in view of Moxon in view of Griffin does not disclose/teach and another side wall of the base is provided with a power cable outlet hole through which the power cable passes.
Xiao teaches and another side wall of the base is provided with a power cable outlet hole through which the power cable passes. ([0017] Fig. 4 jack 561 connecting to .
It would have been obvious to a person of ordinary skill in the art to modify another side wall of Navid to be provided with a power cable outlet hole through which the power cable passes, as taught by Xiao in order to provide easy access for an external power source to power the base.

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (US 20200222799) is cited for having The first convex block 524 and the second convex block 526 are provided for inserting holes on a game controller, such as charging or headphone jack (Fig. 9) but a filing date after the effectively filing date. 
Kumar (US 20180076648) is cited for having protrusions in a charging cradle (Fig. 12). 
Yano (D623132) is cited for having a base for a portable device with a power connector and protrusion adjacent to it. 
Andre (D596160, D574365, D577008) is cited for having a base for a portable device with a power connector and protrusion adjacent to it. 
Naghi (US 6422944) is cited for having a power plug 140 and audio plug 136 at the bottom of a gaming accessory configured to mate with a handheld gaming device (Fig. 1 and 5). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859